Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalns; Edgar A. et al. 20150149177 (hereinafter Kalns) in view of Zhang; Yi et al. 20180054523 (hereinafter Zhang).
Re claim 1, Kalns teaches 
1. A method for alerting a manager device to an occurrence of an event an agent device during a conversation between the agent device and an external party, the method comprising: 
receiving transcript data during a conversation between the agent device and the external party; (normalizing input data from speech 0036-0037 0055 0060 0037-39 0041-0042 fig. 1, 5, and 6)
(normalizing input data from speech 0036-0037 0055 0060 0037-39 0041-0042 fig. 1, 5, and 6)
inputting the normalized transcript data into a machine learning model, the machine learning model trained to identify an inflection point in the conversation based on training samples, the training samples including labels indicating whether an inflection point has occurred with reference to textual transcript data and auxiliary transcript data of each given training sample; (trained models for learning from conversations, inflection such as topic/intent change, auxiliary = each user, normalizing input data from speech 0036-0037 0055 0060 0037-39 0041-0042 fig. 1, 5, and 6)
receiving, as output from the machine learning model, a measure of notability of the normalized transcript data; (confidence score as metric, trained models for learning from conversations, inflection such as topic/intent change, auxiliary = each user, normalizing input data from speech 0036-0037 0055 0060 0037-39 0041-0042 fig. 1, 5, and 6)
determining whether the measure of notability corresponds to an inflection point; and (meeting criteria for proper classification/output using confidence score as metric, trained models for learning from conversations, inflection such as topic/intent change, auxiliary = each user, normalizing input data from speech 0036-0037 0055 0060 0037-39 0041-0042 fig. 1, 5, and 6)
responsive to determining that the measure of notability corresponds to an inflection point, alerting the manager device. (the alert is the output itself or notification of topic change or shared topic/intent via meeting criteria for proper classification/output using confidence score as metric, trained models for learning from conversations, inflection such as topic/intent change, auxiliary = each user, normalizing input data from speech 0036-0037 0055 0060 0037-39 0041-0042 fig. 1, 5, and 6)
	However, Kalns fails to teach the user can be an agent:
a conversation between the agent device and an external party (Zhang various combinations of users virtual, user, or virtual-user)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalns to incorporate the above claim limitations as taught by Zhang to allow for learning from any source regardless whether human or virtual since analogously conversations are the same i.e. exchange of information, thereby improving the system of Kalns to handle learning from multiple user types thereby increasing the learning database and reducing errors if a virtual agent is detected such as to focus on the content speech/text.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10628133 B1		2020-04-21	70284956	20	Jiang; et al.
	Intent learning
US 20180054523 A1	2018-02-22	61192463	52	Zhang; Yi et al.
	Virtual conversation
US 20110060587 A1	2011-03-10	43648398	61	Phillips; Michael S. et al.	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov